          Case 1:20-cr-00544-LJL Document 32
                                          33 Filed 04/07/21 Page 1 of 2



                            /$:2)),&(2)$17+21<&(&877,
                                  %URDGZD\6XLWH
                                 1HZ<RUN1HZ<RUN
                                   3KRQH  
                                    &HOO  
                                    )D[  
                                 DQWKRQ\FHFXWWL#JPDLOFRP

                                                               REQUEST GRANTED.
                                               April 7, 2021   The Court approves the modification
                                                               to bail conditions as proposed for
BY ECF                                                         defendant Elaine Carberry.
The Honorable Lewis J. Liman
United States District Court Judge                              4/7/2021
Southern District of New York
500 Pearl Street
New York, New York 10007

                    Re: United States v. Elaine Carberry, 20 Cr. 544 (LJL)

Dear Judge Liman:

       I represent Elaine Carberry in the above-referenced matter, having been appointed
pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A on
August 13, 2020. 1 I write, without objection from the Government or Pretrial Services, to
respectfully request a modification of their bail conditions.

        Following their arrest on August 13, 2020, Mx. Carberry was released pursuant to
several conditions, including a personal recognizance bond of $100,000 to be cosigned by
two financially responsible persons, a curfew, travel restrictions to the Southern and
Eastern Districts of New York, and supervision as directed by Pretrial Services. They were
released on their own signature and met with Pretrial Services to discuss their release
conditions. Since their arrest, Mx. Carberry has been fully compliant with all their
conditions of release.

       Mx. Carberry recently received work opportunities in New Jersey, which begin on
April 12, 2021. Her present release conditions do not permit her to accept this needed
employment. Accordingly, we respectfully request that Mx. Carberry’s bail conditions be
modified to allow for travel to New Jersey.

           Thank you for your consideration.




1
    Mx. Carberry’s preferred pronouns are they/their/them
      Case 1:20-cr-00544-LJL Document 32
                                      33 Filed 04/07/21 Page 2 of 2




                                          Respectfully submitted,

                                                  /s/

                                          Anthony Cecutti


cc:   Assistant United States Attorney Christy Slavik
      Pretrial Services Officer Courtney Defeo




                                          2
